Title: From John Adams to Jonathan Jackson, 1 October 1785
From: Adams, John
To: Jackson, Jonathan


          
            Dear Sir—
            London Octr. 1st 1785
          
          I am very much obliged to you for your Kind Letter, and to Mr Higginson for his and intend to answer both very particularly, but my time is so taken up at present with preparing Papers for Algiers and Morroco that I cannot spare a moment for anything elce.
          Mr Higginsons Letter Shews him to be a great Master of the subject, but there are some things in it, which must be handled here with great discretion. this Nation notwithstanding all their aukward endeavours to despise the United States, really Consider them as a great rival Power, I have not time to be particular, but I am much mistaken if their whole Conduct towards us is not Governed by that Principle. Our Oyl will not be received here upon better terms I fear untill the British Whale Fishery Shall fail. that it will be found unprofitable, and will decline in two or three years, I beleive, but untill that time ours will suffer if We cannot find other Markets
          The Mass. as far as I can see are in the only right Way. every encouragement that can be given to their own Navigation and Manufactures, will be profitable to them in one way or another, it will procure them the Commerce which they want or ensure to them a substitute for it.
          We Shall have a tedious Negotiation to go through with this Country as well as with the Powers of Barbary, and we must wait with Patience for events that we cannot force. I am inclined to think that the Ministry would, if they could pursue their own Judgments agree with us upon tolerable Terms: but they have to consider what they can carry through Parliament, and opposition is as silent as Administration at present. the Question with Admn. is not what is for the Good of the Nation only, but what will escape opposition. the Question with opposition is not what is for the Public Good alone but what will discredid Ministry. What can be expected from such Inquiries.
          It is astonishing that our Manufacture of Pot-Ash Should not revive. it looks as if our People were very thoughtless and would do nothing While their money lasted, but as that is now gone they must Work—
          I see no reasonable Ground to hope that our Commerce will be relieved in the Smallest degree by anything which will be done here, for a long time to come, nor indeed ever, untill the states have demonstrated to the World the Falsity of certain Postulata upon which this Nation has Grounded its Policy: One is that the states are not and cannot be United. Another is that We cannot manufacture amongst ourselvs. and a third is that we cannot supply ourselvs from the rest of Europe, but must in all events come to them
          I firmly beleive they had rather increase the Ships and seamen of France than those of New England. this is strong: but it is true: and you may safely pursue it through all its Consequences, if Mr Higginson believes this, he will see that the Discontent and despair which he apprehends in our sea Ports must happen, unless you can prevent it by Frugality and Industry, by encouraging your own Manufactures and by striking out new Channells of Commerce with other Nations of Europe
          The English profit largely by the fears of our seamen of the Moors and Algeerianes. We are sending Mr Barclay and Mr Lamb to treat, but whether we Shall be rich enough to succeed I know not. I have Letters from Algiers from Obrien of Philadelphia and stevens of Boston: but the spirit of forgery is gone forth in so many Shapes that there is still a Possibility of doubt altho Mr Jefferson and I shall act as if there was none. these forgeries will go on even after we Shall have signed Treaties, and a thousand Artifices devised to continue the fears of our sailors, keep up the Premiums of Insureance and the Price of their Fish in the Medeterranean Markett—
          I am with much Esteem your friend—
        